Title: From Thomas Jefferson to James Pleasants, 21 January 1823
From: Jefferson, Thomas
To: Pleasants, James

Monticello Jan. 21. 23.Th: Jefferson presents his respects to the Governor and forwards to him the application of another candidate for the place of Engineer. being appealed to for his testimony he thinks it his duty to say that of the writer of the letter mr Brant he knows nothing, nor does he personally know mr Haessler, but his character is well known to him thro’ many channels. he is a Swiss, has been in this country 14. or 15. years, is a mathematician & astronomer of as high order as any in the US. of a character entirely correct and estimable, was employed by mr Gallatin to survey our coast, sent to England to procure the necessary instruments, and brought the finest set that perhaps ever left that country. with this testimony he presents his friendly & respectful salutations to  Governor.